Grant, J.
(after stating the facts). 1. It is first ■urged on behalf of defendant that the declaration counts only upon a dead wire, — that is, one not used for conducting electricity, — and that the court erred in submitting to the jury the question of negligence in placing and maintaining this wire if it was a live one. This question becomes immaterial in view of the special finding of the jury upon a question submitted to them at the request of the defendant. Question: “Was this wire that was fastened to the Bertholdt cornice used for the purpose of conducting electricity into the Bertholdt building at the time of this accident?” To this question the jury answered “No.” They therefore found it was a dead wire. It follows that, if any error was committed, it was one without prejudice. Russell v. Insurance Co., 80 Mich. 407; Cook v. Canny, 96 Mich. 398.
2. Error is assigned upon the refusal of the court to direct a verdict for the defendant. This contention is based upon the claim that there is no tangible evidence upon the record that the defendant maintained a wire running from the pole in the street near the Bertholdt building to the bracket at or near the cornice. The claim of the defendant was that a wire ran along in front of the buildings to convey the electricity into them, and that no wire extended as claimed by the plaintiff. We think there was testimony to sustain both theories, and that the determination of the question belonged to the jury. There is direct and positive evidence to sustain the plaintiff’s allegation in this regard. The ordinance under which defendant was operating provides that it ‘ ‘ shall not run its wires over or upon any building within said city except as may be essential for conducting electricity therein for lighting purposes.” The attaching of this dead wire was, therefore, in direct violation of the city ordinance. But, aside from the ordinance, it was negligence to attach the wire to the cornice if the danger was apparent.
3. It is urged that there is “no evidence to show that the defendant could, by the exercise of reasonable skill, *606have known that there was any danger at the place of the accident.” Defendant’s employés attached the bracket and wire to this cornice. The building was brick-veneered. It had been built 22 years. The front was cracked. It was otherwise in bad condition. The defendant, through its employés, is chargeable with notice of apparent defects. There was sufficient evidence upon this point to submit the question to the jury.
4. Several errors are assigned upon the admission and rejection of testimony. We find no material error committed, and we do not think the points raised are of sufficient importance to be discussed. The same remark is applicable to the errors assigned to the charge of the court. The case was fairly submitted to the jury under proper instructions.
The judgment is affirmed.
Long, C. J., Montgomery and Moore, JJ., concurred. Hooker, J., did not sit.